Howard, J., orally.
— The defendants raised a question of law, growing out of the records, and requested the Judge to. decide it, and to decide it in their favor. He decided it, but decided it in favor of the State. Having made this request, that the Judge would adjudicate upon the law, they cannot now object that he did so. If the request was not a recognition of bis right, it was at least an assent, on their part, that he should exercise the power of deciding. They, however, are not precluded from objecting to the soundness of the instruction. Such an objection they have accordingly urged. But we think it is not well founded. Whatever of irregularity might be pointed out as to the preliminary proceedings by the County Commissioners, their final adjudication, like other judgments of courts, are to be held valid, until reversed upon legal process.

Exceptions overruled, and case remanded.